In an action by a judgment creditor of a corporation against its sole stockholder, who had received substantially all its assets and orally assumed all its liabilities, to recover the amounts of the judgments, with interest, the appeal is from an order of the City Court of Mount Vernon granting a motion for summary judgment, pursuant to rule 113 of the Rules of Civil Practice, striking out the answer, and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.